Citation Nr: 0517990	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  00-16 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1972 
to August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  Specifically, in that decision, the RO 
continued previous denials of service connection for 
psychiatric and right foot disabilities.  

The de novo issues of entitlement to service connection for 
psychiatric and right foot disabilities will be addressed in 
the REMAND portion of the decision below and is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  In a March 1978 decision, the RO denied service 
connection for a nervous disorder.  Following receipt of 
notification of the decision, the veteran initiated, but did 
not perfect, a timely appeal of the denial.  

3.  The evidence received since the RO's March 1978 denial of 
service connection for a nervous disorder is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a psychiatric 
disorder.  

4.  In a March 1978 decision, the RO denied service 
connection for a right foot disability.  Following receipt of 
notification of the decision, the veteran initiated, but did 
not perfect, a timely appeal of the denial.  

5.  The evidence received since the RO's March 1978 denial of 
service connection for a right foot disability is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
right foot disability.  


CONCLUSIONS OF LAW

1.  The RO's March 1978 decision that denied service 
connection for psychiatric and right foot disabilities is 
final.  38 U.S.C.A. § 4005 (West 1976); 38 C.F.R. §§ 3.104, 
19.112, 19.118, 19.153 (1977); currently 38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

2.  The evidence received since the RO's March 1978 
determination is new and material, and the claims for service 
connection for psychiatric and right foot disabilities is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the new law does not preclude the Board from 
adjudicating the issues of whether new and material evidence 
has been received sufficient to reopen the previously denied 
claims of entitlement to service connection for psychiatric 
and right foot disabilities.  This is so because the Board is 
taking action favorable to the veteran, and a decision at 
this point poses no risk of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

In a March 1978 decision, the RO determined that the service 
medical records reflected treatment for nervousness, a 
moderate acute and transient situational disturbance 
manifested by difficulty adjusting to military assignment and 
separation from family, acute and chronic anxiety, and 
depression between May 1975 and May 1977 and for 
metatarsalgia as well as bone problems of the right foot 
between August 1974 and August 1977.  Importantly, however, 
the competent evidence of record at the time of the prior 
decision showed no residual psychiatric or right foot 
disability.  In particular, a March 1977 service medical 
record included a notation that the veteran had "no 
disqualifying mental or physical defects sufficient to 
warrant disposition through medical channels."  Further, a 
VA examination conducted in December 1977 resulted in the 
examiner's conclusion that the veteran had no mental illness 
or right foot disability.  As chronic nervous and right foot 
disabilities had not been diagnosed, the RO, in March 1978, 
denied service connection for any such disorders.  
Approximately one week later in March 1978, the RO notified 
the veteran of the decision.  

Following receipt of the veteran's notice of disagreement 
with the denial of these service connection claims in August 
1978, the RO issued a statement of the case (SOC) 
approximately one week later in the same month.  The veteran 
did not perfect a timely appeal with respect to the denial of 
his service connection claims by submitting a substantive 
appeal.  Consequently, the RO's March 1978 denial of service 
connection for nervous and right foot disabilities is final.  
38 U.S.C.A. § 4005 (West 1976); 38 C.F.R. §§ 3.104, 19.112, 
19.118, 19.153 (1977); currently 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).  

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2004).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to petitions to reopen finally decided claims received on or 
after August 29, 2001.  The veteran's request to reopen his 
claims for service connection for psychiatric and right foot 
disabilities in the present case was filed prior to that 
date.  Therefore, the amended regulation does not apply.  

Additional evidence received since the prior final denial of 
service connection for a psychiatric disorder in the present 
case includes multiple reports of pertinent VA and private 
examinations and treatment sessions dated from July 1996 to 
August 2004.  At the time of the March 1978 rating action, 
there was not a confirmed diagnosis of a psychosis.  The 
additional evidence received since the RO's March 1978 
decision includes diagnoses of various psychiatric 
conditions, including mild situational depression, depression 
not otherwise specified, recurrent major depression with 
psychotic features, dysthymia, a schizoaffective disorder, 
schizophrenia, chronic paranoid schizophrenia, chronic 
undifferentiated schizophrenia, bipolar disorder, moderate 
mixed bipolar affective disorder, and a cyclothymic 
personality disorder.  The Board finds these current 
psychiatric diagnoses probative.  The additional evidence 
bears directly and substantially upon the specific matter 
under consideration and must be considered in order to decide 
fairly the merits of the claim for service connection for a 
psychiatric disorder.  See, 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  

Additional evidence received since the prior final denial of 
service connection for a right foot disability in the present 
case includes multiple reports of pertinent VA examinations 
and treatment sessions dated from July 2001 to August 2003.  
At the time of the March 1978 rating action, there was not a 
confirmed diagnosis of a right foot disability.  The 
additional evidence received since the RO's March 1978 
decision includes a diagnosis of residuals of remote trauma 
with a healed right ankle fracture with preservation of the 
ankle mortise (based on radiographic films taken of the 
veteran's right tibia and fibula in August 2001).  Additional 
diagnoses include a right foot fracture in service (based on 
a July 2001 VA examination) as well as arthralgia of the 
ankles with a past history of trauma (in April 2002).  
Physical examinations completed on the veteran's right lower 
extremity in July and August 2001 demonstrated decreased 
range of motion of his right ankle and right foot.  The Board 
finds these current right foot diagnoses and pathology 
probative.  The additional evidence bears directly and 
substantially upon the specific matter under consideration 
and must be considered in order to decide fairly the merits 
of the claim for service connection for a right foot 
disability.  See, 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for 
psychiatric and right foot disabilities in March 1978 is new 
and material, as contemplated by the pertinent law and 
regulations.  As such, this additional evidence serves as a 
basis to reopen the veteran's claims for service connection 
for psychiatric and right foot disabilities.  See, 
38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a psychiatric disorder, the appeal is granted to this 
extent only.  

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a right foot disability, the appeal is granted to this 
extent only.  



REMAND

A review of the claims folder in the present case indicates 
that, while the RO has satisfied the notification 
requirements of the VCAA with regard to the veteran's 
petition to reopen his previously denied claims for service 
connection for psychiatric and right foot disabilities, the 
agency has not satisfied the notification requirements of the 
VCAA with regard to the de novo issues of entitlement to 
service connection for these disorders.  A remand is 
necessary, therefore, to accord the RO an opportunity to 
provide such notice with regard to the de novo claims.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the Board acknowledges that, in a May 2005 
statement, the veteran's representative requested that the 
veteran's case be remanded to the RO for another examination 
to include medical opinions concerning the etiology of any 
pertinent diagnosed disabilities.  In view of the in-service 
psychiatric and right foot treatment as well as the 
post-service diagnoses of various chronic psychiatric 
disorders and right foot (including right ankle) 
disabilities, the Board agrees that, on remand, the veteran 
should be accorded pertinent VA examinations which include 
medical opinions regarding the etiology of any diagnosed 
psychiatric and right foot disabilities.  

Further review of the claims folder indicates that, at the 
personal hearing conducted before a hearing officer at the RO 
in March 2001, the veteran testified that he receives 
disability benefits from the Social Security Administration 
(SSA) and that this award is based on his paranoid 
schizophrenia.  Hearing transcript (T.) at 5-6.  A copy of 
this decision, as well as the medical records used in support 
of such a grant, are not contained in the veteran's claims 
folder.  On remand, therefore, an attempt should be made to 
obtain any such available documents and to associate them 
with the veteran's claims folder.  


Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  With regard to the de novo claims for 
service connection for a psychiatric 
disorder and for a right foot disability, 
the RO must review the claims folder and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
these claims;  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  The RO should obtain records of 
psychiatric and right foot treatment that 
the veteran has received at the VA 
Medical Center in Tuscaloosa, Alabama 
since August 2004.  All available reports 
not previously obtained should be 
associated with the veteran's claims 
folder.  

3.  The RO should also obtain copies of 
any SSA decision granting disability 
benefits to the veteran as well as the 
medical records used in support of any 
such an award.  All available documents 
should be associated with the veteran's 
claims folder.  

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of any psychiatric 
disorder that he may be found to have.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

All pertinent psychiatric pathology, 
which is found on examination, should be 
noted in the report of the evaluation.  
The examiner should express an opinion as 
to whether there is a 50 percent 
probability or greater that any diagnosed 
psychiatric disorder found on examination 
is associated with the veteran's active 
military service.  The examiner is asked 
to reconcile any opinion with the 
in-service, and post-service, findings.  

5.  In addition, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
right foot disability that he may be 
found to have.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  



All pertinent right foot pathology, which 
is found on examination, should be noted 
in the report of the evaluation.  The 
examiner should express an opinion as to 
whether there is a 50 percent probability 
or greater that any diagnosed right foot 
disability found on examination is 
associated with the veteran's active 
military service.  The examiner is asked 
to reconcile any opinion with the 
in-service, and post-service, findings.  

6.  The RO should then adjudicate the 
issues of entitlement to service 
connection for a psychiatric disorder and 
for a right foot disability.  If the 
decisions remain in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all 


claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


